FILED
                            NOT FOR PUBLICATION
                                                                            OCT 04 2011
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                            FOR THE NINTH CIRCUIT



DAVID SCOTT HARRISON,                            No. 10-56462

               Petitioner - Appellant,           D.C. No. 3:09-cv-01792-DMS

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       David Scott Harrison appeals from the district court’s judgment denying his

petition for a writ of coram nobis. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

       Harrison seeks to challenge his 1988 guilty-plea convictions under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. § 844(i) on the ground that the van and boat involved in his case bore an

insufficient relation to interstate commerce under Jones v. United States, 529 U.S.
848 (2000), a claim that he has previously advanced in habeas petitions brought

under 28 U.S.C. § 2241.

      Harrison contends that the district court erred by failing to rule on his

motion under 28 U.S.C. §§ 144 and 455 to disqualify all of the judges of the

Southern District of California for bias or prejudice. The district court did not

commit reversible error by failing to rule on the motion for recusal, as Harrison’s

allegations of bias on the part of Judge Sabraw were insufficient to support the

conclusion that Judge Sabraw’s “impartiality might reasonably be questioned.”

28 U.S.C. § 455; see 28 U.S.C. § 144; United States v. Sibla, 624 F.2d 864, 867-69

(9th Cir. 1980).

      As to the merits of his appeal, the district court did not err in denying coram

nobis relief, as Harrison’s federal parole is still pending, and as we have previously

ruled that he could have presented his Jones claim in his first collateral challenge

to his conviction. See Matus-Leva v. United States, 287 F.3d 758, 760-61 (9th Cir.

2002) (coram nobis relief inappropriate where petitioner is still subject to a federal

sentence or where a remedy under section 2255 is or was at one time available);

Harrison v. Ollison, 519 F.3d 952, 960-61 (9th Cir. 2008).

      AFFIRMED.


                                           2                                      10-56462